Title: From Thomas Jefferson to Albert Gallatin, 28 October 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin.
                            
                            Oct 28. 07.
                        
                        I think there is nothing in the former regulations of the Salines which hindered merchants or others of the
                            country round about, far or near, from purchasing salt at the Salines, at the stated price, and carrying & vending it
                            elsewhere at their own price: and it was naturally to be expected that competition would in this way reduce it to a proper
                            price wherever sold. if this had taken place, it would have been desirable that the lessees should not have engaged in it,
                            because as the price at a distance must add some profit to the transportation & first cost, this profit might have
                            induced the lessees to sell reluctantly on the spot. as the merchants however have not entered into this business I think
                            it would be well to let the lessees begin it, leaving them open to the affect of future competition; subjecting them to a
                            maximum as themselves propose, & to have the permission revoked if they obstruct sales at the salines or otherwise abuse
                            the permission. I return you their letter.
                        I return you also the papers respecting the lead mines, and think with you that one fifth for the three last
                            years is not unreasonable.
                        I propose to inform mr Moore (if you know of no objection) that I approve his proposition for cutting the
                            whole road from Cumberland to Brownsville. we shall by this means secure at any rate the benefit of their location, which
                            will of itself have occasioned considerable expence. Affectionate salutations
                        
                            Th: Jefferson
                            
                        
                    